Citation Nr: 1640809	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  10-39 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a right knee disorder as secondary to the service-connected left knee disability.

6.  Entitlement to an increased rating in excess of 30 percent for the left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1977 to July 1981.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before the undersigned in a July 2016 video-conference Board hearing, the transcript of which is included in the record.

Subsequent to the issuance of the March 2016 Supplemental Statement of the Case, the Veteran submitted additional evidence in July 2016, for which a waiver of initial RO consideration was provided.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.






FINDINGS OF FACT

1.  During the July 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he desired to withdraw his appeal regarding service connection for a low back disorder.

2.  The Veteran's right ear hearing impairment does not meet the criteria for hearing loss disability for VA compensation purposes.

3.  The Veteran's left ear hearing impairment meets the criteria for hearing loss disability for VA compensation purposes.

4.  The Veteran has bilateral tinnitus. 

5.  The Veteran was exposed to loud noises (acoustic trauma) during service.

6.  Symptoms of tinnitus and left ear hearing loss were not chronic in service. 

7.  Symptoms of tinnitus and left ear hearing loss did not manifest to a compensable degree within one year of separation. 

8.  Symptoms of tinnitus and left ear hearing loss have not been continuous since service separation. 

9.  The Veteran's tinnitus and left ear hearing loss are not etiologically related to service.

10.  The Veteran does not have a currently diagnosed right knee disability.

11.  The Veteran has arthritis of the left knee that is confirmed by radiological evaluation; his flexion of the left knee is limited to no worse than 125 degrees, with full extension.

12.  The Veteran has symptoms of pain and swelling associated with his left knee partial meniscectomy.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for a low back disorder have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. 
§§ 20.202, 20.204 (2015).

2.  The criteria for service connection for right ear hearing loss have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

3.  The criteria for service connection for left ear hearing loss have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

5.  The criteria for service connection for a right knee disorder have not been met. 
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

6.  The criteria for a rating in excess of 30 percent for instability of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010 (2015).

7.  The criteria for a separate 10 percent disability rating for arthritis of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010 (2015).

8.  The criteria for a separate 10 percent disability rating for symptomatic removal of semilunar cartilage of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5259 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue

An appellant, or his authorized representative, may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal. 
38 U.S.C.A. §§ 7104, 7105(d). 

During the July 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he desired to withdraw his appeal regarding the claim for service connection for a low back disorder.  Given his clear intent to withdraw his appeal, further action by the Board on this issue would not be appropriate.  38 U.S.C.A. § 7105.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in April 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, the July 2016 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA audiological examination in connection with his service connection claims for bilateral hearing loss and tinnitus in July 2009.  He was also afforded VA knee examinations in June 2009 and January 2016 to assess the severity of his left knee disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considers all the pertinent evidence of record, the Veteran's reported in-service and post-service noise exposure, and provides a complete rationale for the opinions stated.  The VA knee examination reports properly addressed the rating criteria and discussed the Veteran's symptoms.  

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claim for service connection for a right knee disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than his own statements showing a current diagnosis for a right knee disorder.  Accordingly, the Board finds that no further development of the Veteran's claim for service connection for a right knee disorder is required as there is no evidence indicating that the Veteran's currently has such a disorder.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of sensorineural hearing loss and tinnitus (organic diseases of the nervous system) are considered "chronic disease[s]" listed under 38 C.F.R. 
§ 3.309(a) (2015); therefore, the presumptive service connection provision of
 38 C.F.R. § 3.303(b) would generally apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Right Ear Hearing Loss

The Veteran maintains that he was exposed to loud noises in service.  He maintains that he has bilateral hearing loss related to the in-service noise exposure.  The Board will discuss each ear separately.

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's hearing impairment does not meet the criteria for right ear hearing loss disability for VA compensation purposes.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In a July 2009 VA audiology examination report, the Veteran's puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 15, 15, 25, and 15 respectively.  Speech discrimination was 94 percent in the right ear.

Upon review of all the evidence of record, the Board finds that the right ear auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz was not 40 decibels or greater, the thresholds for at least three of these frequencies was not 26 or greater, and the speech recognition score using the Maryland CNC Test was not less than 94 percent.  Accordingly, the criteria for a current right ear hearing loss "disability" have not yet been met as required by 38 C.F.R. § 3.385.

The remaining evidence of record does not contain any other audiological testing.
Because the evidence does not show that the Veteran's right ear hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that the Veteran's right ear hearing loss has not met the threshold to establish current hearing loss "disability," and the claim must be denied. 

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Because the preponderance of the evidence is against the claim for service connection for right ear hearing loss, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Left Ear Hearing Loss and Tinnitus

The Veteran maintains that he has hearing loss and tinnitus as a result of in-service noise exposure. 

The Veteran's service personnel records reflect a military occupational specialty (MOS) of field artillery battery man.  The RO has conceded exposure to acoustic trauma in service.  The Board agrees and finds that the Veteran was exposed to acoustic trauma in service.

Next, the Board finds that the Veteran has tinnitus. In a July 2009 VA examination report, the Veteran complained of tinnitus.  The Veteran also reported bilateral tinnitus during the July 2016 Board Hearing.  The Veteran is competent to report that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board, therefore, finds that the Veteran has a current tinnitus disability.

Further, the Board finds that the Veteran has a sensorineural hearing loss "disability" in the left ears that meets the criteria of 38 C.F.R. § 3.385.  As noted in the previous section, impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
In the July 2009 VA audiological examination, auditory threshold at  4,000 Hertz was 60 decibels.  As the auditory threshold in one of the frequencies was 40 decibels or greater, the Veteran meets the meets the criteria for left ear hearing loss disability under 38 C.F.R. § 3.385.  

The Board next finds that symptoms of left ear hearing loss and tinnitus were not chronic during active service.  Service treatment records are absent for any complaints or diagnoses of hearing loss or tinnitus.  Further, upon pre-induction examination in December 1977, the Veteran was not noted to have a hearing loss or tinnitus disorder.  His puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 5, 5, 5, 5, and 5 respectively.  In the June 1981 service separation examination report, the Veteran's ears were normal and puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 10, 5, 5, 10, and 10 respectively.  The Board finds that the record shows that the Veteran's left ear hearing acuity was within normal limits both at the time of his entrance to active duty and upon his discharge.  There was also no indication that the Veteran had tinnitus at service separation.  As such, the Board finds that the Veteran's left ear hearing loss and tinnitus were not chronic in service.
Further, the evidence demonstrates that symptoms of left ear hearing loss and tinnitus have not been continuous since service separation and did not manifest within one year of service separation.  The evidence of record does not establish any clinical manifestations of hearing loss of the left ear or tinnitus to a degree of 10 percent or more within the applicable time period; as such, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  See 38 C.F.R. § 3.307 (a)(3).

Additionally, the evidence does not show any treatment or complaints of left ear hearing loss or tinnitus at any time following service separation until his claim in March 2009.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

Moreover, the Veteran filed other claims for service connection, but did not mention hearing loss or tinnitus at any time prior to his March 2009 claim.  For example, in July 1981, immediately following service separation, the Veteran filed a claim for service connection for a left knee disorder, but did not mention hearing loss or tinnitus at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for hearing loss and/or tinnitus, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a hearing loss or tinnitus disorder in service and a lack of symptomatology at the time he filed the other claims.  For these reasons, the Board finds that the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.307(b).

Concerning direct service connection, for the reasons that will be set forth below, the Board further finds that the weight of the competent, probative, and credible evidence of record demonstrates that left ear hearing loss and tinnitus are not related to service.  

The Veteran was afforded a VA audiological examination in July 2009.  He was diagnosed with left ear sensorineural hearing loss and tinnitus.  During the evaluation, the Veteran reported military noise exposure, occupational post-service noise exposure (Veteran worked in construction and carpentry for 27 years), and recreational noise exposure (hunting).  The Veteran reported that his tinnitus began a "long time ago," but he could not specify an approximate date of onset.  After a review of the claims file and after performing audiological testing, the examiner opined that the Veteran's left ear hearing loss and tinnitus were not caused by or the result of military noise exposure.  In support of these opinions, the examiner indicated that service records revealed normal hearing acuity at service entrance and at service separation.  A comparison of the entrance audiological examination to the separation examination did not reveal a standard threshold shift in either ear.  Further, service treatment records were absent for any complaints of tinnitus.  The examiner further explained that tinnitus was consistent with noise-induced hearing loss and/or standard threshold shift, neither of which were present at service separation.  Moreover, the examiner noted that the Veteran reported a positive history of occupational and recreational noise exposure.  

The Board finds the July 2009 VA medical opinion to be probative as the examiner reviewed the claims file, addressed service treatment records, and provided an opinion supported by a clear and thorough rationale.  See Prejean,13 Vet. App. at 448-9.  As such, the Board finds that the July 2009 VA medical opinion weighs against a finding that the Veteran's left ear hearing loss and tinnitus are etiologically related to service.

The Board has also considered the Veteran's statements purporting to relate his currently diagnosed left ear hearing loss and tinnitus to in-service acoustic trauma. However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Sensorineural hearing loss and tinnitus are medically complex disease processes because of their multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Such competent evidence has been provided by the July 2009 VA audiologist who reviewed the in-service audiometric results and the Veteran's claims file.  Here, the Board attaches greater probative weight to the VA audiologist's opinion than to the Veteran's statements.  See Cartright, 2 Vet. App. at 25.

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for left ear hearing loss and tinnitus, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Right Knee Disorder

During the July 2016 Board hearing, the Veteran testified that he had been experiencing increased pain in the right knee.  He stated that he was favoring the left knee and believed that the right knee was now being affected.  The Veteran is currently service-connected for a left knee disability.  The Veteran does not maintain, and the evidence does not otherwise suggest, that his right knee disorder was incurred in service or that it is otherwise related to service. 

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran does not have a currently diagnosed right knee disability.

Service treatment records are absent for any complaints, diagnoses, or treatment of a right knee disorder. 


Post-service treatment records include a March 2007 VA orthopedic consult note.  Upon examination of both knees, it was noted that there was no laxity on Lachman testing on the right knee and flexion of the right knee was to 145 degrees (normal range of motion of the knee is from 0 to 140 degrees).  In a September 2009 x-ray report, it was noted that the AP view of the right knee appeared normal. 

The remaining post-service treatment records are absent for any complaints, treatment, or diagnoses of a right knee disorder or related symptoms.

In a January 2016 VA knee examination (in connection with the increased rating claim for the left knee disability), it was noted that range of motion of the right knee was normal and there was no instability of the right knee.  

During the July 2016 Board hearing, the Veteran indicated that he had pain in the right knee, but had not complained about symptoms to his physicians nor was there a record of a right knee problems.  The Veteran further indicated that he would attempt to obtain medical evidence substantiating the presence of a right knee disability associated with the service-connected left knee disability, and the record was held open for 30 days for this purpose.  See Board Hearing Transcript at pg. 5.  To date, no such evidence has been submitted.  

The evidence does not demonstrate that the Veteran has ever had a diagnosis of  chronic disability affecting the right knee. Generally, pain is not a disability for which service connection can be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Moreover, the Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder as secondary to the service-connected left knee disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Laws and Analysis for Left Knee Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The relevant rating criteria include Diagnostic Code 5010, which instructs the rater to rate traumatic arthritis as degenerative arthritis under Diagnostic Code 5003. Under Diagnostic Code 5003, arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  For purpose of rating disability from arthritis, the elbow is considered a major joint.  38 C.F.R. § 4.45 (f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension).  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Diagnostic Code 5258 provides a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of the semilunar cartilage.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis can also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has subsequently held that separate ratings can also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic codes, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, in Correia v. McDonald, 28 Vet. App 158 (2016), the Court determined that VA examination reports in cases of joint disabilities must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."

In this case, the Veteran has been assigned a 30 percent rating under Diagnostic Code 5257 for severe recurrent subluxation or lateral instability of the knee.  Upon review of the evidence of record, the Board observes that the Veteran is already in receipt of the maximum schedular rating allowable for knee instability under DC 5257.  As such, a rating in excess of 30 percent is not available under this code.

Nonetheless, the Board finds that a separate 10 percent rating is warranted for the Veteran's arthritis of the left knee under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  As noted above, Diagnostic Codes 5003 and 5010 provide that, for arthritis of a major joint that causes limitation of motion that is noncompensable under relevant rating criteria, a 10 percent rating is warranted for degenerative arthritis established by X-ray findings.  

In this case, the Veteran underwent a VA examination in January 2016 where the VA examiner diagnosed the Veteran with knee joint osteoarthritis.  It was also noted that the Veteran displayed limitation of flexion of the left knee to 125 degrees (after repetitive use), although extension of the left knee was normal.  In light of the fact that the Veteran has a diagnosis of left knee arthritis, with limitation of flexion to a noncompensable degree under the relevant Diagnostic Code, the Board finds that a 10 percent rating is warranted for arthritis of the left knee under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.  

The Veteran's limitation of motion in the left knee has not demonstrated limitation of flexion or extension to warrant higher separate ratings.  During a June 2009 VA examination, flexion of the left knee was limited to 150 degrees and extension was normal.  During the January 2016 VA examination, the Veteran's left knee flexion was limited to 135 degrees and to 125 degrees (following repetitive use).  Extension of the left knee was normal.  Accordingly, the Board finds that a higher separate rating under Diagnostic Codes 5260 and 5261 is not warranted.  In this regard, the Board acknowledges that it was not specified whether the range of motion studies were done under both passive or active motion as required by Correia, Supra. However, the January 2016 VA examination specified that there was evidence of pain with weight bearing; and range of motion studies of both knees were conducted.  In view of the favorable outcome of this decision, which results in the two separate compensable ratings assigned, including for noncompensable range of motion, the Board finds that VA examinations are in substantial compliance with applicable law and regulations, and that there is no prejudice to the Veteran in proceeding to a decision without a remand under the circumstances.

The Board further finds that an additional separate rating of 10 percent for the Veteran's left knee partial medial meniscectomy is warranted.  As noted above, under Diagnostic Code 5259, a 10 percent rating is the maximum assignable under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage.  In this case, private treatment records from Licking Memorial Orthopedics show that the Veteran had an ACL and medial meniscus tear in service that was later treated with a partial medial meniscotomy and ACL reconstruction.  Further, in the January 2016 VA examination, the Veteran was diagnosed with left medial meniscus repair.  Symptoms related to the meniscal repair were noted to include pain and swelling.  Affording the Veteran all reasonable doubt, these symptoms appear differentiated from the 10 percent rating limitation of motion due to arthritis assigned herein, and the existing service-connected instability rating of 30 percent.  For these reasons, the Board finds that a separate 10 percent rating for symptomatic removal of semilunar cartilage is warranted. 

The Board has also considered Diagnostic Code 5258 which provides for a 20 percent rating for dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  However, the evidence demonstrates that the Veteran has a history of meniscectomy on his left knee.  As the Veteran's left meniscus has been surgically repaired and is not dislocated as contemplated under Diagnostic Code 5258, this code does not apply.

In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as there is no evidence of ankylosis of the left knee.  Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  However, the evidence does not show that the Veteran has undergone a knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.

The Board has also considered whether a higher ratings are warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, at 204-7.  During the January 2016 VA examination, the Veteran reported increased left knee pain with prolonged sitting, standing, walking, stair climbing, bending, and kneeling.  It was also noted that the Veteran regularly wore a brace.  Despite the Veteran's reports of increased symptoms during flare-ups, the VA examiners noted that the Veteran had normal extension of the left knee and, at worst, flexion limited to 125 degrees following repetitive use testing.  


The Board has also considered whether a higher rating is warranted under Diagnostic Code 5262 for impairment of the tibia and fibula.  Under DC 5262, a 10 percent evaluation is warranted where there is malunion with slight knee or ankle disability.  A 20 percent rating is warranted where there is malunion with moderate knee or ankle disability.  A 30 percent rating is warranted where there is malunion with marked knee or ankle disability.  Lastly, a 40 percent rating requires nonunion "with loose motion, requiring brace."  38 C.F.R. § 4.71a, DC 5262 (2015).  Private treatment records show that the Veteran has "malalignment of his leg due to the high tibial osteotomy," however, there is no indication of nonunion of the tibia and fibula.  See treatment records from Licking Memorial Orthopedics.  Further, although the VA examination reports shows that the Veteran regularly wears a knee brace, the examiners did not indicate that the Veteran had "nonunion" of the tibia and fibula.  As such, a rating in excess of the currently assigned 30 percent rating is not warranted under DC 5262.

The Board further finds that separate compensable ratings for the Veteran's left knee scars are not warranted for the entire rating period on appeal.  The January 2016 VA examiner specifically noted that the Veteran's knee scars were not painful, unstable, and were less than 39 square centimeters.  As such, a separate compensable rating for left knee scars is not warranted.

In sum, the Board finds that, for the entire rating period on appeal, a rating in excess of 30 percent for instability of the left knee is not warranted.  The Board further finds that a separate rating of 10 percent, but no higher, for the Veteran's left knee arthritis is warranted.  A separate 10 percent for symptomatic removal of semilunar cartilage is also warranted. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the left knee disability for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that all the symptomatology and impairment caused by the Veteran's left knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The musculoskeletal schedular rating criteria, Diagnostic Codes 5256 through 5263, specifically provide for disability ratings of the knee and leg based on ankylosis, subluxation or lateral instability, cartilage dislocation or removal, limitation of flexion, limitation of extension, nonunion or malunion of the tibia and fibula, and genu recurvatum.  In this case, considering the lay and medical evidence, the Veteran's service-connected left knee disability is manifested by normal extension, with flexion, at worst, to 125 degrees, with lateral instability, and with symptomatic removal of the semilunar cartilage.  These symptoms are part of the schedular rating criteria for knees and leg, Diagnostic Codes 5256 through 5263 (which also incorporate various orthopedic factors that limit motion or function of the lumbar spine, such as pain).  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Moreover, the Veteran's scars have not been found to be painful or unstable and have not been shown to cover an area of at least 39 square inches. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the right and left knee disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the July 2016 Board hearing, the Veteran testified that he was working in construction.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.





















							[CONTINUED ON NEXT PAGE]
ORDER

The appeal regarding the issue of service connection for a low back disorder is dismissed.

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a right knee disorder as secondary to the service-connected left knee disability is denied.

A rating in excess of 30 percent for instability of the left knee is denied.

A separate 10 percent rating, but no higher, for left knee arthritis is granted.

A separate 10 percent rating for symptomatic removal of semilunar cartilage in the left knee is granted.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


